                  Case 16-23457        Doc 139      Filed 10/09/18     Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND


In re:                                                     Case No. 16-2-3457
         VALERIE RUSSELL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Timothy P. Branigan, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/07/2016.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 09/12/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank.




UST Form 101-13-FR-S (09/01/2009)
                   Case 16-23457        Doc 139       Filed 10/09/18   Page 2 of 3




Receipts:

           Total paid by or on behalf of the debtor              $670.00
           Less amount refunded to debtor                        $629.94

NET RECEIPTS:                                                                                    $40.06


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $0.00
    Court Costs                                                         $0.00
    Trustee Expenses & Compensation                                    $40.06
    Other                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $40.06

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                        Claim       Claim       Claim        Principal     Int.
Name                                Class     Scheduled    Asserted    Allowed         Paid        Paid




Summary of Disbursements to Creditors:
                                                            Claim          Principal              Interest
                                                          Allowed              Paid                  Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00               $0.00             $0.00
      Mortgage Arrearage                                     $0.00               $0.00             $0.00
      Debt Secured by Vehicle                                $0.00               $0.00             $0.00
      All Other Secured                                      $0.00               $0.00             $0.00
TOTAL SECURED:                                               $0.00               $0.00             $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00               $0.00             $0.00
       Domestic Support Ongoing                              $0.00               $0.00             $0.00
       All Other Priority                                    $0.00               $0.00             $0.00
TOTAL PRIORITY:                                              $0.00               $0.00             $0.00

GENERAL UNSECURED PAYMENTS:                                  $0.00               $0.00             $0.00



UST Form 101-13-FR-S (09/01/2009)
                  Case 16-23457         Doc 139       Filed 10/09/18      Page 3 of 3




Disbursements:

         Expenses of Administration                                $40.06
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                           $40.06


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/04/2018                             By:/s/ Timothy P. Branigan
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
